DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, if no statutory category rejection was given above, then the claims have been determined to have a statutory category.

Referring to claim 1, at step 2a, prong one, claim 1 recites a method for execution by a “computing device” of a “storage network” the method having steps of “obtaining storage performance information…” and “determining, based on the storage performance information and the error encoding parameters, a performance threshold number…”
	The limitations of obtaining and determining, as crafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind, possibly with the aid pen and paper. For example, these steps perform steps of data gathering and analysis.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular the claim recites a generic computer that operates in a storage network.
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer in a storage network amount to no more than mere instructions to apply the exception using generic computer components, albeit in storage network environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.
	With respect to storage networks, Applicant has given express statements in the specification support a finding that the recited limitations are well-understood, routine, and conventional. From the background, “In addition to cloud computing, a computer may use "cloud storage" as part of its memory 
system. As is known, cloud storage enables a user, via its computer, to store files, applications, etc. on an Internet storage system. The Internet storage system may include a RAID (redundant array of independent disks) system and/or a dispersed storage system that uses an error correction.”
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claims 2-8, the claims merely describe additional analysis or data.

Referring to claim 9, the claim merely describes a generic computer element of memory (of the storage network) to obtain the data from which does not integrate this judicial exception into a practical application. In particular the claim recites a generic computer.
	Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.
	Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a generic computer amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d), for example TLI Communications, Flook, Alice Corp, and Versata.
	Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to claim 10, “querying” merely refers to an act of questioning, and initiating a query merely describes a formative stage of inquiry. Querying itself contains no inherently computerized or non-abstract steps and is interpreted as part of the process of obtaining data, addressed above.

Referring to claim 11, “accessing a historical record” merely refers to obtaining information about something in the past, which all information, to at least some degree, is, but even if it were not in this case, this merely further describes the data obtained.

Referring to claim 12, this merely further describes data and analysis.

Referring to claims 13-17, this merely further describes the data.

Referring to claims 18-19, the write request is itself merely describes of the environment from which data is obtained and is not itself present (as a step) in the method as claimed. To the extent that it is present, it merely describes the type of data obtained.

Referring to claim 20, this merely describes steps of obtaining and analysis, as previously described.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9405609 in view of references as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claim 9, although ‘609 does not specifically claim storing the information in memory, this is very well known in the art. Examiner takes official notice for memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use memory because information needs to be retrieved and memory provides a means of retaining information for retrieval.
Referring to claim 10, although ‘609 does not specifically claim querying for the information, this is very well known in the art. Examiner takes official notice for querying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query because it provides a means to request data that may be needed for processing.
Referring to claim 19, although ‘609 does not specifically claim the multiple phase write operation comprises an initialize, commit, and finalize phase, this is very well known in the art. Examiner takes official notice for two- and three-phase commit processes, where there is an a pre-commit, commit, and finalization/post-commit phase. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a multiple phase commit because it helps the system recover on participant failure.
Referring to claim 20, although ‘609 does not specifically claim the same operation can be done again to update, updating is very well known in the art. Examiner takes official notice for updating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an update because it allows the more recent information to be used.

Claims 1-3, 7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10162705 in view of references as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claim 9, although ‘705 does not specifically claim storing the information in memory, this is very well known in the art. Examiner takes official notice for memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use memory because information needs to be retrieved and memory provides a means of retaining information for retrieval.
Referring to claim 10, although ‘705 does not specifically claim querying for the information, this is very well known in the art. Examiner takes official notice for querying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query because it provides a means to request data that may be needed for processing.
Referring to claims 13-17, although ‘706 does not specifically claim the performance information may include storage capacity, storage availability, access response latency, hardware failure data, and storage access bandwidth, these are all very well known storage/network metrics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any one of these metrics because it describes an aspect of storage or network access that affects performance.
Referring to claim 20, although ‘705 does not specifically claim the same operation can be done again to update, updating is very well known in the art. Examiner takes official notice for updating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an update because it allows the more recent information to be used.

Claims 1-3, 7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10402269 in view of references as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).
Referring to claim 9, although ‘269 does not specifically claim storing the information in memory, this is very well known in the art. Examiner takes official notice for memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use memory because information needs to be retrieved and memory provides a means of retaining information for retrieval.
Referring to claim 10, although ‘269 does not specifically claim querying for the information, this is very well known in the art. Examiner takes official notice for querying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query because it provides a means to request data that may be needed for processing.
Referring to claims 13-17, although ‘269 does not specifically claim the performance information may include storage capacity, storage availability, access response latency, hardware failure data, and storage access bandwidth, these are all very well known storage/network metrics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any one of these metrics because it describes an aspect of storage or network access that affects performance.
Referring to claim 20, although ‘269 does not specifically claim the same operation can be done again to update, updating is very well known in the art. Examiner takes official notice for updating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an update because it allows the more recent information to be used.

Claims 1-3, 7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11036584 in view of US20110126042 to Dhuse et al. and references as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced claims of the instant application are anticipated by the claims of the patent in that the claims of the patent contain all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable(In re Goodman (CAFC) 29 USPQ2d 2010).
Further referring to claim 1, although ‘584 does not specifically claim a decode threshold, where the pillar width is greater than the performance threshold which is greater than the decode threshold, this is known in the art. An example of this is shown by Dhuse from paragraph 56, “The value X, or the number of pillars (e.g., X=16), is chosen as a parameter of the error coding dispersal storage function. Other parameters of the error coding dispersal function include a read threshold T, a write threshold W, 
Referring to claim 9, although ‘584 and Dhuse does not specifically claim storing the information in memory, this is very well known in the art. Examiner takes official notice for memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use memory because information needs to be retrieved and memory provides a means of retaining information for retrieval.
Referring to claim 10, although ‘584 and Dhuse does not specifically claim querying for the information, this is very well known in the art. Examiner takes official notice for querying. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query because it provides a means to request data that may be needed for processing.
Referring to claims 13-17, although ‘584 and Dhuse does not specifically claim the performance information may include storage capacity, storage availability, access response latency, hardware failure data, and storage access bandwidth, these are all very well known storage/network metrics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any one of these metrics because it describes an aspect of storage or network access that affects performance.
Referring to claim 20, although ‘584 and Dhuse does not specifically claim the same operation can be done again to update, updating is very well known in the art. Examiner takes official notice for updating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an update because it allows the more recent information to be used.
etc. The read threshold (e.g., T=10, when X=16) corresponds to the minimum number of error-free error coded data slices required to reconstruct the data segment. In other words, the DS processing module 34 can compensate for X-T (e.g., 16-10=6) missing error coded data slices per data segment. The write threshold W corresponds to a minimum number of DS storage units that acknowledge proper storage of their respective data slices before the DS processing module indicates proper storage of the encoded data segment. Note that the write threshold is greater than or equal to the read threshold for a given number of pillars (X).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a decode threshold with such relative values because, as shown by Dhuse, the pillar width forms a maximum (total) and the read/decode threshold forms a minimum, where a write/performance threshold may fall in between. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
US20150331720, see abstract.
US20140068791, see abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114